Case 4:19-cv-00238-ALM-KPJ Document 14 Filed 07/24/19 Page 1 of 3 PageID #: 56



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


LISA LOVE,                                           Civil No. 4:19-cv-00238-ALM-KPJ

               Plaintiff,
                                                    STIPULATION FOR VOLUNTARY
v.
                                                    DISMISSAL PURSUANT TO
BANK OF AMERICA, N.A.,                              FED.R.CIV.P. 41(a)(1)(A)(ii)

               Defendants.



TO THE HONORABLE COURT:

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),Plaintiff, Lisa Love

(“Plaintiff”), and Defendant, Bank of America, N.A. (“Defendant”), hereby stipulate to the

dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE, with

each party to bear its own litigation costs and attorney’s fees.

JOINTLY SUBMITTED BY:

/s/ Matthew Durham (with permission)                /s/ Carlos C. Alsina-Batista
Matthew Durham                                      Carlos C. Alsina-Batista
mdurham@mcguirewoods.com                            The Law Offices of Jeffrey Lohman, P.C.
MCGUIREWOODS LLP 2000 McKinney                      4740 Green River Road, Suite 310,
Avenue, Suite 1400 Dallas, Texas 75201              Corona, CA 92880
Telephone: 214.932.6400                             Tel: (657) 363-3331
Facsimile: 214.932.6499                             Fax: (657) 246-1311
Counsel for Defendant,                              E: CarlosA@jlohman.com
Bank of America, N.A.                               Counsel for Plaintiff,
                                                    Lisa Love
Case 4:19-cv-00238-ALM-KPJ Document 14 Filed 07/24/19 Page 2 of 3 PageID #: 57



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of July 2019, I electronically filed the foregoing

Stipulation of Dismissal using the CM/ECF System, which will notify all registered parties.


 Matthew Durham, SBN: 24040226
 mdurham@mcguirewoods.com
 MCGUIREWOODS LLP 2000 McKinney
 Avenue, Suite 1400 Dallas, Texas 75201
 Telephone: 214.932.6400
 Facsimile: 214.932.6499
 Counsel for Defendant




                                                      /s/ Carlos C. Alsina-Batista
                                                      Carlos C. Alsina-Batista
                                                      The Law Offices of Jeffrey Lohman, P.C.
                                                      4740 Green River Road, Suite 310,
                                                      Corona, CA 92880
                                                      Tel: (657) 363-3331
                                                      Fax: (657) 246-1311
                                                      E: CarlosA@jlohman.com
                                                      Counsel for Plaintiff




                                                 2
Case 4:19-cv-00238-ALM-KPJ Document 14 Filed 07/24/19 Page 3 of 3 PageID #: 58




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS

LISA LOVE,                                        Case No: 4:19-cv-0238-ALM-KPJ

               Plaintiff,
                                                   [PROPOSED] ORDER OF DISMISSAL
v.

BANK OF AMERICA, N.A.,

               Defendants.



                            [PROPOSED] ORDER OF DISMISSAL

       Plaintiff, Lisa Love (“Plaintiff”), and Defendant, Bank of America, N.A., (“Defendant”),

having filed a Joint Notice of Settlement and the Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant are DISMISSED

with prejudice. Each party shall bear their own costs and attorney’s fees.




       SO ORDERED.


                                                     UNITED STATES DISTRICT JUDGE
